Exhibit CAPITALIZATION AND INDEBTEDNESS as at September 30, 2008 The following tables set forth the consolidated cash and consolidated capitalization of the Company as at September 30, 2008 prepared in accordance with Canadian GAAP and United States GAAP, respectively. Capitalization (Prepared in accordance with Canadian GAAP) As at September 30, 2008 (unaudited) $ Cash and cash equivalents 4,394,139 Indebtedness Current liabilities 1,237,749 Capital lease obligations 64,659 Future income taxes 432,462 Shareholders’ Equity Capital stock 96,556,485 Additional paid-in capital 5,752,889 Accumulated other comprehensive income 561,137 Accumulated deficit (89,331,997 ) Total shareholders’ equity 13,538,514 Total capitalization 15,273,384 Capitalization (Prepared in accordance with US GAAP) As at September 30, 2008 (unaudited) $ Cash and cash equivalents 4,394,139 Indebtedness Current liabilities 1,237,749 Capital lease obligations 64,659 Future income taxes 432,462 Shareholders’ Equity Capital stock 113,326,055 Additional paid-in capital 6,790,579 Accumulated other comprehensive income 561,137 Accumulated deficit (107,139,257 ) Total shareholders’ equity 13,538,514 Total capitalization 15,273,384
